Citation Nr: 1615759	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1994 to September 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2013, the Board remanded these issues for further development, and the case has since been returned to the Board.  As will be discussed in greater detail below, the Board finds that the agency of original jurisdiction (AOJ) has not substantially complied with the September 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the September 2013 remand, review of the claims file shows that the Veteran has been diagnosed with many acquired psychiatric disorders, including PTSD, obsessive compulsive disorder, polysubstance abuse disorder, anxiety, and depression.  The Board has recharacterized the Veteran's case broadly to include the issues of entitlement to service connection for PTSD, as well as entitlement to service connection for an acquired psychiatric disorder other than PTSD, as is reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Board notes that, following the January 2014 supplemental statement of the case, additional pertinent evidence was added to the record, including VA treatment records dated through April 2016.  To date, the AOJ has not had an opportunity to review these records, and the Veteran has not waived AOJ consideration; however, because the Veteran's claims are being remanded for further development, the AOJ will have that opportunity.  38 C.F.R. § 20.1304 (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the September 2013 remand, the Board instructed the AOJ to request from any appropriate Federal records repository the ship logs from the U.S.S. Kitty Hawk for the period from December 1994 to September 1995 in an attempt to verify the Veteran's alleged stressor.  If those records could not be obtained, the AOJ was instructed to indicate that in the claims file.

Unfortunately, the AOJ has not complied with the September 2013 remand directives.  Specifically, there is no indication that the AOJ made any attempt to contact any appropriate source in an effort to obtain the ship logs from the U.S.S. Kitty Hawk for the period from December 1994 to September 1995.  Therefore, on remand, the AOJ should once again attempt to obtain the ship logs from the U.S.S. Kitty Hawk for the period from December 1994 to September 1995, through all appropriate channels, in an attempt to verify the Veteran's alleged stressor.

Furthermore, in the September 2013 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination to address the nature and etiology of any acquired psychiatric disorder.  Review of the record shows that an examination was scheduled in December 2013; however, the Veteran did not attend the scheduled examination.  In January 2016, the Veteran requested that his examination be rescheduled because, at the time of the December 2013 examination, he was incarcerated.  In reviewing the Veteran's VA treatment record, the Board notes a November 2013 VA treatment wherein the Veteran stated that he had a pending felony charge and that he may be incarcerated. 

Because the record indicates that the Veteran was incarcerated at the time of the December 2013 VA examination, the Board finds that he has shown good cause for his failure to report.  See 38 C.F.R. § 3.655 (2015).  In light of this, as well as the additional development ordered above, the Board finds that the Veteran should be given another opportunity to report for a VA examination to address the nature and etiology of any acquired psychiatric disorder.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records.  Such records dated through April 2016 have been associated with the Veteran's claims file.

2.  Contact the appropriate Federal records repository, to include the U.S. Army Joint Services Records and Research Center, to obtain the ships logs from the U.S.S. Kitty Hawk from December 1994 to September 1995 in an attempt to verify the Veteran's alleged in-service stressor.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder(s).  The claims file should be made available for review.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses related to the Veteran's claimed acquired psychiatric disorder, to include PTSD.  The examiner should identify all such disorders that have been present at any time since January 2009.

b)  If PTSD is diagnosed, the examiner should identify the specific stressor(s) underlying the diagnosis and comment upon the link between the current symptomatology; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s). 

c)  If an acquired psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disorder (other than PTSD) that had its onset during, or is otherwise related to, his active duty service, to include his alleged stressor.

A rationale should be given for each opinion expressed.

4.  Readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


